IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-31299
                         Summary Calendar



JOHN GARNER; JOAN GARNER; MARGARET GARNER,

                                           Plaintiffs-Appellants,


versus

EDWARD ENGOLIO, Judge, 18th JDC, ET AL.,

                                           Defendants,

JAY C. PENNINGTON, Director of
Greenwell Springs Hospital, ET AL.,

                                        Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                         USDC No. 91-CV-883
                        - - - - - - - - - -
                            July 15, 1996

Before SMITH, BENAVIDES and DENNIS, Circuit Judges.

PER CURIAM:*

     The Garners assert that the district court erred in granting

summary judgment in favor of defendants Pennington, Mendoza, and

Patin.   The Garners do not challenge the district court’s

judgment with respect to defendant Landry.    This court reviews




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-31299
                                - 2 -

the district court’s grant of summary judgment de novo.     Weyant

v. Acceptance Ins. Co., 917 F.2d 209, 209-12 (5th Cir. 1990).

     The district court did not err in considering the discovery

depositions in granting summary judgment because all inferences

were drawn in the light most favorable to the Garners.     Newell v.

Oxford Management, Inc., 912 F.2d 793, 795 (5th Cir. 1990).

     The Garners have not produced any evidence to create a

genuine issue of fact that either Pennington, Mendoza, or Patin

is not entitled to qualified immunity.     The Garners did not show

that any of the defendants violated a clearly established

constitutional right.    Siegert v. Gilley, 500 U.S. 226, 232

(1991).

     With respect to Patin, the Garners did not allege a

constitutional violation, rather they simply asserted a state law

tort.    Harper v. Harris County, Tex., 21 F.3d 597, 600 (5th Cir.

1994).    With respect to Pennington and Mendoza, the Garners have

not rebutted the summary judgment evidence showing that both

Pennington and Mendoza personally examined Joan before certifying

her as gravely disabled.    See Little v. Liquid Air Corp., 37 F.3d

1069, 1075 (5th Cir. 1994) (en banc).

     AFFIRMED.